DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 9-11, filed 11/03/2021, with respect to claims
1- 24 have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making new grounds of rejection for claims 1-24 based on newly found reference Patel (US 20170217328) and already presented references as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Patel (US 20170217328), in view of the US Patent Application Publication by Frost et al. (US # 20160001719), in view of the US Patent Application Publication by Hermann (US # 20170133731).

Regarding Claim 1, Patel teaches in Figure 1, a power management system for a vehicle (BMS 146, Abstract, lines 6-8, [0033]), comprising:
a first battery (Auxiliary battery 118, [0019, line 3]) of a vehicle (102, [0018, 0019, lines 1-3]), 
wherein the first battery has a first nominal voltage (one skilled in the art will realize that the first battery has a first nominal voltage); 
a second battery monitoring module (BMS 146) configured to monitor a second SOC of a second battery (113, [0033, lines 1-4]) of the vehicle [0019, lines 1-3], 
a control module (ECU 108, [0020]) configured to, while an engine (112, [0022]) is off before a next startup of the engine (Patel disclosures distributing power to the battery heater based on determining departure times of the vehicle. One of the ordinary skill of the art would realize that before the user departs the vehicle, the engine of the vehicle is off and the vehicle will be in the condition of next startup of the engine [0041, lines 1-4, 0049]), selectively apply power to a heater (126) of the second battery from an ECU (108, [0035, lines 1-2]) based on an estimated SOC [0033, lines 1-3] of the second battery at the next startup of the engine (Patel teaches ECU 108 capable of providing power to the heater 126 of the second battery 116 by determining the SOC of the battery based on the departure time Fig 2, Step 204, [0048-0049, 0050], hence the examiner is interpreting the “next startup” as being the next time the engine is startup. In the cited paragraphs the power to the heater the second battery is applied before the startup of the vehicle engine).
Patel fails to teach:
a first battery monitoring module configured to monitor a first state of charge (SOC) of a first battery of the vehicle,
wherein the second battery has a second nominal voltage that is greater than the first nominal voltage; 
Frost teaches in Figure 1, a power management system for a vehicle comprising
a first battery monitoring module (106) configured to monitor a first state of charge (SOC) of a first battery (101) of the vehicle [0055],
wherein the first battery has a first nominal voltage (12V, [0052, lines 4-5]),
wherein a second battery has a second nominal voltage that is greater than the first nominal voltage [0053, lines 1-2]; and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitoring the battery nominal voltages and compare with thresholds within the apparatus of Hermann, as taught by Frost, in order to control charging based on nominal voltages by ceasing any charging and returns to a 
The combination of Patel and Frost fail to teach:
selectively apply power to a heater of the second battery from the first battery based on an estimated SOC of the second battery. 
Hermann teaches in Figure 1, a power management system for a vehicle (Battery system 100 shown in Figure 1, [0053, lines 1-3]), comprising:
selectively apply power to a heater [0039, lines 1-6] of a second battery (110, [0035, lines 6-9]) from a first battery (101, [0035, lines 6-9]) based on an estimated SOC of the second battery [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the second battery heater using power from the first battery within the apparatus of Patel and Frost, as taught by Hermann, in order to provide backup power in case electric power from the ECU power line fails, thus providing continues power to the vehicle.


Regarding Claim 2, Patel, Frost and Hermann teaches the system of claim 1.
The combination of Patel and Frost fail to teach:
a starter control module configured to selectively apply power to a starter of the engine from the second battery at the next startup of the engine.
[0040, lines 1-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include supplying power to the starter using power from the second battery within the apparatus of Patel and Frost, as taught by Hermann, in order to provide backup power in case electric power from one of the ECU fails, thus providing continues power to the vehicle.

Regarding Claim 3, Patel, Frost and Hermann teaches the system of claim 1.
The combination of Patel and Frost fail to teach:
wherein the control module is configured to apply power to the heater of the second battery when the estimated SOC of the second battery at the next startup of the engine is less than a predetermined SOC.
Hermann further teaches wherein a control module is configured to apply power to heater of a second battery when an estimated SOC of the second battery at next startup of the engine is less than a predetermined SOC [0052, lines 11-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the second battery heater using power from the first battery based on SOC comparison with threshold within the apparatus of Patel and Frost, as taught by Hermann, in order to provide backup power in case electric power from the ECU power line fails, thus providing continues power to the vehicle.
Regarding Claim 13, Patel teaches in Figure 1, a power management system for a vehicle (BMS 146, Abstract, lines 6-8, [0033]), comprising:
a first battery (Auxiliary battery 118, [0019, line 3]) of a vehicle (102, [0018, 0019, lines 1-3]), 
wherein the first battery has a first nominal voltage (one skilled in the art will realize that the first battery has a first nominal voltage); 
monitoring a second SOC of a second battery (113, [0033, lines 1-4]) of the vehicle [0019, lines 1-3],
while an engine is off before a next startup of the engine (Patel disclosures distributing power to the battery heater based on determining departure times of the vehicle. One of the ordinary skill of the art would realize that before the user departs the vehicle, the engine of the vehicle is off and the vehicle will be in the condition of next startup of the engine [0041, lines 1-4, 0049]), selectively applying power to a heater (126) of the second battery from an ECU (108, [0035, lines 1-2]) based on an estimated SOC of the second battery [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7] at the next startup of the engine [0033, lines 1-3].
Patel fails to teach:
monitoring a first state of charge (SOC) of a first battery,
wherein the second battery has a second nominal voltage that is greater than the first nominal voltage; 
Frost teaches in Figure 1, a power management system for a vehicle comprising
a first battery monitoring module (106) configured to monitor a first state of charge (SOC) of a first battery (101) of the vehicle [0055],
(12V, [0052, lines 4-5]),
wherein a second battery has a second nominal voltage that is greater than the first nominal voltage [0053, lines 1-2]; and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitoring the battery nominal voltages and compare with thresholds within the apparatus of Hermann, as taught by Frost, in order to control charging based on nominal voltages by ceasing any charging and returns to a sleep mode in order to minimize power consumption (see Frost, paragraph 0066, lines 7-9).
The combination of Patel and Frost fail to teach:
selectively applying power to a heater of the second battery from the first battery based on an estimated SOC of the second battery.
Hermann teaches in Figure 1, a power management system for a vehicle (Battery system 100 shown in Figure 1, [0053, lines 1-3]), comprising:
selectively applying power to a heater of a second battery (110, [0035, lines 6-9]) from a first battery (101, [0035, lines 6-9]) based on an estimated SOC of the second battery [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the second battery heater using power from the first battery within the apparatus of Patel and Frost, as taught by Hermann, in order to provide backup power in case electric power from the ECU power line fails, thus providing continues power to the vehicle.

Regarding Claim 14, Patel, Frost and Hermann teaches the method of claim 13.
The combination of Patel and Frost fail to teach:
selectively applying power to a starter of the engine from the second battery at the next startup of the engine.
Hermann further teaches selectively applying power to a starter of the engine from the second battery at the next startup of the engine [0040, lines 1-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include supplying power to the starter using power from the second battery within the apparatus of Patel and Frost, as taught by Hermann, in order to provide backup power in case electric power from one of the ECU fails, thus providing continues power to the vehicle.

Regarding Claim 15, Patel, Frost and Hermann teaches the method of claim 13.
The combination of Patel and Frost fail to teach:
wherein the selectively applying power to the heater includes applying power to the heater of the second battery when the estimated SOC of the second battery at the next startup of the engine is less than a predetermined SOC.
Hermann further teaches wherein the selectively applying power to the heater includes applying power to the heater of the second battery when the estimated SOC of the second battery at the next startup of the engine is less than a predetermined SOC [0052, lines 11-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the second battery heater .

Claims 4 - 5 and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Frost and Hermann as applied to claims 1 and 13 above, in further view of the US Patent Application Publication by Muralidhar et al. (US # 20170050631).

Regarding Claim 4, Patel, Frost and Hermann teaches the system of claim 1.
Patel further teaches wherein the control module is configured to: in response to a shutdown of an engine of the vehicle, determine an estimated temperature at the next startup of the engine [0032, lines 1-7].
The combination of Patel, Frost and Hermann fail to teach: 
determine the estimated SOC of the second battery based on the estimated temperature at the next startup of the engine.
Muralidhar teaches in Figures 1-2, a control system of a vehicle capable of determining an estimated SOC of the secondary battery based on an estimated temperature at the next startup of the engine ([0018], Claim 1, lines 1-8, 13-15).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include estimating SOC of battery based on temperature of engine within the apparatus of Patel, Frost and Hermann, as taught by Muralidhar, in 

Regarding Claim 5, Patel, Frost, Hermann and Muralidhar teaches the system of claim 4.
The combination of Patel, Frost and Hermann fail to teach: 
wherein the control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature at the shutdown of the engine.
Muralidhar teaches in Figures 1-2, a control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature at the shutdown of the engine (Claim 1, lines 1-5); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting the temperature of at startup of an engine within the apparatus of Patel, Frost and Hermann, as taught by Muralidhar, in order to reduce overheating of engine and improve the overall fuel economy of the vehicle.

Regarding Claim 16, Patel, Frost and Hermann teaches the method of claim 13.
Patel further teaches in response to a shutdown of an engine of the vehicle, determining an estimated temperature at the next startup of the engine [0032, lines 1-7].
The combination of Patel, Frost and Hermann fail to teach: 

Muralidhar teaches in Figures 1-2, a control system of a vehicle capable of determining the estimated SOC of the second battery based on the estimated temperature at the next startup of the engine ([0018], Claim 1, lines 1-8, 13-15).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include estimating SOC of battery based on temperature of engine within the apparatus of Patel, Frost and Hermann, as taught by Muralidhar, in order to reduce the overall fuel economy of the vehicle (see Muralidhar, [0003, lines 19-20]).

Regarding Claim 17, Patel, Frost, Hermann and Muralidhar teaches the method of claim 16.
The combination of Patel, Frost and Hermann fail to teach: 
wherein the determining the estimated temperature includes setting the estimated temperature at the next startup of the engine based on an ambient temperature at the shutdown of the engine.
Muralidhar teaches in Figures 1-2, a control module is configured to determining an estimated temperature includes setting the estimated temperature at next startup of an engine based on an ambient temperature at a shutdown of the engine (Claim 1, lines 1-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting the temperature of at startup of an engine .

Claims 6 - 9 and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Frost, Hermann and Muralidhar as applied to claims 4 and 16 above, in further view of the US Patent Application Publication by Binder (US # 20150267801).

Regarding Claim 6, Patel, Frost, Hermann and Muralidhar teaches the system of claim 4.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature.
Binder teaches a control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 7, Patel, Frost, Hermann and Muralidhar teaches the system of claim 4.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine.
Binder teaches operating a battery in a vehicle comprising a control module is configured to determine the estimated temperature at the next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, in order to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 8, Patel, Frost, Hermann and Muralidhar teaches the system of claim 4.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on a forecast temperature at a location of the vehicle at the next startup of the engine.
 [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 9, Patel, Frost, Hermann and Muralidhar teaches the system of claim 4.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively.
Binder teaches a control module is configured to determine an estimated temperature at next startup of an engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by 

Regarding Claim 18, Patel, Frost, Hermann and Muralidhar teaches the method of claim 16.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes setting the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature.
Binder teaches a control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 19, Patel, Frost, Hermann and Muralidhar teaches the method of claim 4.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 

Binder teaches operating a battery in a vehicle comprising a control module is configured to determine an estimated temperature at next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, in order to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 20, Patel, Frost, Hermann and Muralidhar teaches the method of claim 16.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes determining the estimated temperature at the next startup of the engine based on a forecast temperature at a location of the vehicle at the next startup of the engine.
Binder further teaches operating a battery in a vehicle comprising a control module is configured to determine an estimated temperature at next startup of an engine based on a forecast temperature at a location of the vehicle at the next startup of the engine. [0006-0007].


Regarding Claim 21, Patel, Frost, Hermann and Muralidhar teaches the method of claim 16.
The combination of Patel, Frost, Hermann and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes determining the estimated temperature at the next startup of the engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively.
Binder teaches a control module is configured to determine an estimated temperature at the next startup of the engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Patel, Frost, Hermann and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Frost and Hermann as applied to claims 1 and 13, in further view of the US Patent Application Publication by Kim (US # 20170008419).

Regarding Claim 10, Patel, Frost and Hermann teaches the system of claim 1.
Patel further teaches:
wherein the selectively apply power to the heater of the second battery based on at the next startup of the engine (Fig 2, Step 204, [0048-0049, 0050]),
The combination of Patel and Frost fail to teach:
wherein the control module is configured to: in response to a shutdown of an engine of the vehicle, determine an estimated temperature at the next startup of the engine; determine an ambient temperature at the next startup of the engine
Hermann further teaches: 
wherein the control module is configured to: in response to a shutdown of an engine of a vehicle [0041, lines 1-10], determine an estimated temperature at next startup of the engine [0050, lines 5-7]; determine an ambient temperature at the next startup of the engine [0050, lines 11-14]; 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine temperature at next startup of the engine and ambient temperature at next startup of the engine within the apparatus of Patel and Frost, as taught by Hermann, in order to keep temperature in control to reduce power losses and heat generation during charging.


applying power to the heater based on a comparison of the estimated temperature at the next startup of the engine and the ambient temperature at the next startup of the engine.
Kim teaches in Figure 2, a control module (105, [0024, lines 1-7]) is further configured to selectively apply power to a heater of a battery based on a comparison of an estimated temperature [0005, 0034].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively heating the battery based on the temperature monitoring within the apparatus of Patel, Frost and Hermann, as taught by Kim, to additionally heat the battery based on estimated temperature at the next startup of the engine in order to improve the voltage characteristics of the identified battery/battery module (see Kim, page 5, Col 1, lines 23-24) as well provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 22, Patel, Frost and Hermann teaches the method of claim 13.
Patel further teaches:
wherein the selectively applying power to the heater includes selectively applying power to the heater of the second battery based on at the next startup of the engine (Fig 2, Step 204, [0048-0049, 0050]),
The combination of Patel and Frost fail to teach:

Hermann further teaches: 
in response to a shutdown of an engine of a vehicle [0041, lines 1-10], determining an estimated temperature at next startup of the engine [0050, lines 5-7]; and determining an ambient temperature at the next startup of the engine [0050, lines 11-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine temperature at next startup of the engine and ambient temperature at next startup of the engine within the apparatus of Patel and Frost, as taught by Hermann, in order to keep temperature in control to reduce power losses and heat generation during charging.
The combination of Patel, Frost and Hermann fail to teach:
applying power to the heater based on a comparison of the estimated temperature at the next startup of the engine and the ambient temperature at the next startup of the engine.
Kim teaches in Figure 2, a control module (105, [0024, lines 1-7]) is further configured to selectively apply power to a heater of a battery based on a comparison of an estimated temperature [0005, 0034].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively heating the battery based on the temperature monitoring within the apparatus of Patel, Frost and Hermann, as taught by .

Claims 11 - 12 and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Frost, Hermann and Kim as applied to claims 10 and 22, in further view of the US Patent Application Publication by Binder (US # 20150267801).

Regarding Claim 11, Patel, Frost, Hermann and Kim teaches the system of claim 10.
Patel further teaches: 
wherein the control module is configured to selectively apply power from only the second battery to the heater (108, [0035, lines 1-2]).
The combination of Patel, Frost, Hermann and Kim fail to teach:
applying power to the heater when the estimated temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine.
Binder teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle 

Regarding Claim 12, Patel, Frost, Hermann and Kim teaches the system of claim 10.
The combination of Patel, Frost and Kim fail to teach:
wherein the control module is configured to selectively apply power from both the first battery and the second battery to the heater.
Hermann further teaches: 
wherein the control module is configured to selectively apply power from both the first battery and the second battery to the heater [0037, lines 11-12, 0044, 0052, lines 11-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the heater with the first and second battery within the apparatus of Patel, Frost and Kim, as taught by Hermann, in order to provide backup power in case electric power from the ECU power line fails, thus improving the efficiency of the vehicle.
The combination of Patel, Frost, Hermann and Kim fail to teach:
when the estimated temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine.
Binder further teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine [0006-0007].


Regarding Claim 23, Patel, Frost, Hermann and Kim teaches the method of claim 22.
Patel further teaches:
wherein the selectively applying power to the heater includes selectively applying power from only the second battery to the heater based on the next startup of the engine (Fig 2, Step 204, [0048-0049, 0050]),
The combination of Patel, Frost, Hermann and Kim fail to teach:
applying power to the heater when the estimated temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine.
Binder teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle within the apparatus of Patel, Frost, Hermann and Kim, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 24, Patel, Frost, Hermann and Kim teaches the method of claim 22.
The combination of Patel, Frost and Kim fail to teach:
wherein the selectively applying power to the heater includes selectively applying power from both the first battery and the second battery to the heater
Hermann further teaches: 
 wherein the selectively applying power to the heater includes selectively applying power from both the first battery and the second battery to the heater [0037, lines 11-12, 0044, 0052, lines 11-13]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include powering the heater with the first and second battery within the apparatus of Patel, Frost and Kim, as taught by Hermann, in order to provide backup power in case electric power from the ECU power line fails, thus improving the efficiency of the vehicle.
The combination of Patel, Frost, Hermann and Kim fail to teach:
when the estimated temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine.
Binder further teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle and compare to threshold within the apparatus of Patel, Frost, Hermann and Kim, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Takano et al. (US # 20130342015) teaches in Figure 1, a battery charging control device comprising:
In order to perform the ON/OFF control of the heater (ON/OFF of the battery temperature control) and the charge control of the battery 1 through the above close/open of the heater switch 8 and the main relay switch 5, the controller 9 inputs a signal from a battery charge state detection sensor 11 that detects a battery charge state SOC of the battery 1, a signal from a battery temperature sensor 12 that senses a temperature Tbat of the battery 1 and a signal from a charge time commander 13 by which a user of the vehicle operates to set a battery charge time between a battery charge start time and a battery charge end time of the battery 1 [0038].
The US Patent Application Publication by Kimura et al. (US # 20120065827) teaches in Figures 1 and 5, a power management system for a vehicle, comprising; 
a first battery monitoring module (50) configured to monitor a first state of charge (SOC) of a first battery (10-1) of the vehicle, wherein the first battery has a first nominal voltage (Vb1, [0093, lines 1-4]); 

The US Patent Application Publication by Park et al. (US # 20150311736) teaches a battery control apparatus includes a switching unit configured to charge a second battery module from a first battery module; a sensor configured to sense state information of at least one battery module among the first battery module and the second battery module; and a controller configured to control the switching unit and the sensor (Abstract).
The BMS may include a switching unit configured to transfer a charge between a first battery module and a second battery module included in the plurality of battery modules [0025];
The battery control apparatus may further include an information extractor configured to extract any one or any combination of a state of health (SoH), a state of charge (SoC), and a state of function (SoF) of a plurality of battery modules including the first battery module and the second battery module based on the state information [0021].
The switching unit 231 supplies the DC power received from the first battery module 221 to the second battery module 222. In this example, the switching unit 231 converts the received DC power to an output voltage of a predetermined level that matches a characteristic of the second battery module 222, and supplies the converted DC power to the second battery module 222 [Fig 2, 0052].
Li et al. (US # 20150134231) teaches a system and method for vehicle start-stop comprising: 
hybrid vehicle, the state-of-charge of the battery and/or other operating conditions may also be factors when deciding to start or stop the engine 104 [0020].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859